97 F.3d 1462
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert Charles LUCAS, Defendant-Appellant.
No. 95-10185.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 13, 1996.

Before:  FLETCHER, BRUNETTI, and NOONAN, and, Circuit Judges.


1
MEMORANDUM**


2
Robert Lucas appeals his conviction by guilty plea and his sentence under the Sentencing Guidelines for one count of bank robbery in violation of 18 U.S.C. § 2113(a).  Lucas' counsel has submitted a brief pursuant to Anders v. California, 386 U.S. 386 (1967), and a motion to withdraw as counsel of record.  In the plea agreement, Lucas "waives any right to raise on appeal ... any matter pertaining to this prosecution and sentence if the sentence imposed is consistent with the terms of this agreement."   Because the 37-month sentence imposed is consistent with the terms of the plea agreement and our independent review of the record discloses no indication that the waiver of appeal is invalid, we grant counsel's motion to withdraw and we dismiss the appeal.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3